Citation Nr: 1103827	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 1998, 
for the award of service connection for the residuals of a 
compression fracture at L2.

2.  Entitlement to an effective date earlier than July 13, 1998, 
for the award of service connection for the residuals of a 
Colles' fracture of the right radius.

3.  Entitlement to an evaluation in excess of 20 percent for the 
residuals of a compression fracture at L2.

4.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of a Colles' fracture of the right radius.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to February 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for the 
residuals of a compression fracture at L2 on July 13, 1998.

2.  The Veteran filed his claim for service connection for the 
residuals of a Colles' fracture of the right radius on July 13, 
1998.

3.  The Veteran's residuals of a compression fracture at L2 are 
characterized by forward flexion of the lumbosacral spine to 90 
degrees, extension to 15 degrees, full lateral flexion, and 
rotation to 25 degrees.

4.  The Veteran's residuals of a Colles' fracture of the right 
radius are characterized by full pronation, supination to 35 
degrees, wrist flexion to 15 degrees, wrist flexion to 15 
degrees, and narrowing of the right radiocarpal joint.


CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to July 13, 
1998, for the grant of service connection for the residuals of 
compression fracture, L2, have not been met.  38 U.S.C.A. 
§§ 1131, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.104, 3.105, 3.159, 3.400(b)(2) (2010).

2.  The legal criteria for an effective date prior to July 13, 
1998, for the grant of service connection for the residuals of 
Colles' fracture, right radius, have not been met.  38 U.S.C.A. 
§§ 1131, 5110; 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.159, 
3.400(b)(2).

3.  The criteria for an evaluation in excess of 20 percent for 
the residuals of compression fracture, L2, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5235 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
the residuals of Colles' fracture, right radius, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, DC 5212 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1) (2010).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In February 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2008 rating decision and February 
2009 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and he has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the February 2008 letter which VA sent to the 
Veteran.

The Board finds that the VA examination which the Veteran 
underwent in February 2008 was sufficient because the examiner 
supported his conclusions with analysis that can be weighed 
against the other evidence of record.  Stefl v. Nicholson.  21 
Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (The Board "must be able to conclude 
that a medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

A. Earlier Effective Date for the Awards of Service Connection

On July 13, 1998, the Veteran submitted a claim for service 
connection for a compression fracture of the low back and for a 
fractured wrist/right hand.  In a February 1999 rating decision 
service connection was granted for residuals of a compression 
fracture, L2, and residuals of a Colles' fracture, right radius, 
with effective dates of July 13, 1998.  The Veteran did not 
appeal the rating decision and it became final.  In November 2007 
the Veteran filed a claim for increased evaluations and for 
effective dates earlier than July 13, 1998, for the grant of 
service connection for both disabilities.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); and 38 C.F.R. § 
3.400 (2010).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
disability compensation "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean, except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

If a decision by the RO goes unappealed, it is final.  A final 
and binding RO decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a) 
(2010).  If a claimant wishes to reasonably raise CUE, "there 
must be some degree of specificity as to what the alleged error 
is and, unless it is the kind of error . . . that, if true, would 
be clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In order 
for a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo, 6 Vet. App. at 44.

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1)  [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
that time were incorrectly applied;

(2)  the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3)  a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-
14.

Since there is no showing of CUE in the present case, the holding 
of the Court in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
dictates that the Veteran's claim for an earlier effective date 
must fail.  The Veteran was awarded service connection for the 
residuals of a compression fracture at L2 and the residuals of a 
Colles' fracture of the right radius as of the date he filed his 
July 13, 1998, claim.  He did not appeal that rating decision and 
it became final.  Therefore, any attempt to receive service 
connection before that date would, in effect, constitute a 
"freestanding" claim for an earlier effective date, and "such 
a possibility vitiates the rule of finality."  Rudd, supra, at 
300.  A freestanding claim for earlier effective dates for 
service connection for the Veteran's disabilities herein seeks a 
benefit not provided by law.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As noted above, when the law is dispositive against a 
claim, as here, the claim must be denied or the appeal 
terminated.  Sabonis, 6 Vet. App at 430.  Therefore, pursuant to 
Rudd, supra, this aspect of the appeal must be denied.  

B.  Entitlement to Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a (2010). 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment of 
the radius.  Malunion of the radius with bad alignment is rated 
10 percent disabling for the major side and 10 percent for the 
minor side; nonunion of the radius in the upper half is rated 20 
percent disabling for the major side and 20 percent for the minor 
side; nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity is rated 30 
percent disabling for the major side and 20 percent for the minor 
side; nonunion of the radius in the lower half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or more) 
and marked deformity is rated 40 percent disabling for the major 
side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  DC 5213 provides that supination of the forearm 
limited to 30 degrees or less is rated 10 percent disabling for 
the major side and 10 percent for the minor side.  Limitation of 
pronation with motion lost beyond the last quarter of arc, so the 
hand does not approach full pronation, is rated 20 percent 
disabling for the major side and 20 percent for the minor side; 
limitation of pronation with motion lost beyond the middle of arc 
is rated 30 percent disabling for the major side and 20 percent 
for the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; loss of supination or 
pronation due to bone fusion, with the hand fixed in full 
pronation, is rated 30 percent disabling for the major side and 
20 percent for the minor side; and loss of supination or 
pronation due to bone fusion, with the hand fixed in supination 
or hyperpronation, is rated 40 percent disabling for the major 
side and 30 percent for the minor side.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is rated 30 percent disabling for the major wrist 
and 20 percent for the minor wrist; ankylosis of the wrist in any 
other position except favorable is rated 40 percent disabling for 
the major wrist and 30 percent for the minor wrist; and 
unfavorable ankylosis of the wrist in any degree of palmar 
flexion, or with ulnar or radial deviation, is rated 50 percent 
disabling for the major wrist and 40 percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable 
ankylosis will be rated as loss of use of hands under DC 5125.  
38 C.F.R. § 4.71a.

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line with 
the forearm is rated 10 percent disabling for the major wrist and 
10 percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in February 2008 at which 
he complained of ongoing wrist pain along with stiffness and 
decreased motion.  He also complained of back pain with stiffness 
and decreased motion, along with additional pain when walking 
after one block.  The pain did not interfere with his activities 
of daily living, he did not have flare-ups of the wrist or low 
back that affected his ability to function, and he denied 
weakness, numbness/tingling, and loss of motor function.  He did 
not use any assistive devices but he had an antaligic gait.  The 
examiner noted that the Veteran is right handed 

On examination of the wrist there was some edema and bony 
prominence of the ulnar aspect of the right wrist.  There was no 
erythema or ecchymosis, the skin was intact, and there was no 
atrophy of musculature.  Neurologically the Veteran was intact to 
light touch to all digits, and from a vascular standpoint he was 
minus two second capillary fill and had strong radial and ulnar 
pulses.  There was full pronation without painful limitation.  
Supination was limited to 35 degrees with pain at 35 degrees, 
wrist extension was 15 degrees with pain at 15 degrees, and wrist 
flexion was 15 degrees with pain at 15 degrees.  X-rays showed 
narrowing of the right radiocarpal joint and the joints of the 
right wrist with osteoarthritis at those levels.  There was 
severe narrowing and osteoarthritis at the level of the right 
first carpometacarpal joint.  Calcifications were seen in the 
soft tissues.  The examiner diagnosed the Veteran with mild right 
wrist arthritis.

On examination the spine had no contusions, abrasions, 
lacerations, erythema, ecchymosis, or atrophy, and the skin was 
intact.  There was tenderness to palpation over the lumbosacral 
soft tissue and the lumbosacral spine itself.  No palpable 
defects or deformities were felt.  Range of motion was forward 
flexion to 90 degrees repetitively with no pain or fatigability.  
Extension was to 15 degree with pain at 15 degrees, there was 
full lateral flexion bilaterally, and rotation was 0 to 25 
degrees without painful limitation.  The Veteran was able to toe 
raise and heel raise without fatigability, and he had normal 
reflexes, full muscle strength, and equal straight leg raises.  
X-rays showed an L1-L2 compression fracture.  The examiner 
diagnosed the Veteran with a mild spine strain.

Reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 percent 
for his residuals of a Colles' fracture, right radius.  He does 
not qualify for an evaluation of 20 percent under DC 5212 because 
the record does not show that there is nonunion in the upper half 
of the radius.  See 38 C.F.R. § 4.71a.  The Veteran does not 
qualify for a 20 percent evaluation under Diagnostic Code 5213 
because the record does not show that the hand is fixed near the 
middle of the arc or moderate pronation.  Furthermore, limitation 
of pronation was not lost beyond the last quarter of arc with the 
hand not approaching full pronation.  He had full pronation at 
the VA examination.  See id.  The record does not show that the 
Veteran has had ankylosis of the right wrist, and therefore he 
does not meet the criteria qualify for an increased evaluation 
under Diagnostic Code 5213.  See 38 C.F.R. § 4.71a.  Furthermore, 
an evaluation in excess of 10 percent is not available under DC 
5215.  See id.

The record shows that the Veteran does not qualify for an 
evaluation in excess of 20 percent for the residuals of a 
compression fracture at L2.  At the VA examination he had forward 
flexion of the thoracolumbar spine to 90 degrees repetitively 
with no pain or fatigability, and the record does not indicate 
ankylosis of the thoracolumbar spine.  An evaluation of 40 
percent, the next highest available, requires forward flexion of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5235.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluations for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected residuals of a Colles' fracture, 
right radius and residuals of a compression fracture, L2, but the 
current disability evaluations contemplate these limitations.  
The VA examiner opined that the ranges of motion during passive, 
active and three repetitive motions were the same, and there was 
no additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  Therefore, an 
evaluations in excess of 10 and 20 percent, respectively, are not 
justified.

Accordingly, the preponderance of the evidence is against the 
claims for evaluations in excess of 10 percent for residuals of 
Colles' fracture and in excess of 20 percent for residuals of a 
compression fracture at L2.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

The appeal for an effective date earlier than July 13, 1998, for 
the award of service connection for the residuals of a 
compression fracture, L2, is denied.

The appeal for an effective date earlier than July 13, 1998, for 
the award of service connection for the residuals of a Colles' 
fracture, right radius, is denied.


[Continued on Next Page]

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a compression fracture, L2, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a Colles' fracture, right radius, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


